Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2009/0274254 A1, hereinafter “Hirata”) in view of Lin et al. (US 2012/0294401 A1, hereinafter “Lin”).

As to claim 1, Hirata (Fig. 4) discloses a delay adjustment circuit (111), comprising: 
a detection circuit (116) configured to output a first control signal (EDS) when a first data signal edge is detected (Fig. 5 element “the first edge of DATA-SK”; Para. 0090), output a second control signal when a clock signal edge is detected (Para. 0092, The clock signal will follow the rising edge of the clock signal. And, it generates the direction of the shift register control signal.), output a third control signal 
a timing circuit (115) connected to the detection circuit and configured to start timing according to the first control signal (Para. 0085, 0090), record a set-up time and a holding time (Para. 0081, 0083, 0086, 0093-0094, The shift register stores the delay time. This delay time is used to satisfy the setup time and hold time of the flip-flip circuit 112. It means that the shift register has the setup time and the hold time.)
a calculation circuit (Fig. 4 element 114) connected to the timing circuit (115) and configured to calculate a plurality of set-up time and a plurality of holding time to obtain time information of a row data signal (Fig. 5 element DATA-DLY; Para. 0093, 0094, plural DATA-DLY signals are considered to read on a row of data signal); and 
an adjustment circuit (Fig. 4 element 115) connected to the calculation circuit and configured to correspondingly adjust and output a relative delay time (“shift clock”) between a data signal (DATA-DLY) and a clock signal (CLK) according to the time information (td1, td2, yd3) and a preset relative delay time (tdcons; Para. 0086, 0094). 
Hirata does not explicitly disclose stop timing according to the second control signal, restart timing at a time of recording timing data as a set-up time, stop timing according to the third control signal, and record the timing data as a holding time.
 However, Lin teaches stop timing according to the second control signal, restart timing at a time of recording timing data as a set-up time, stop timing according to the third control signal, and record the timing data as a holding time (Fig. 2A-2D; Para. 0007, The setup time refers to the period from an edge of the data to an edge of the clock, and the hold time refers to the period from an edge of the clock to an edge of the data).

The above rejection also stands for the corresponding method of claim 12. 

 	As to claim 2, Hirata (Fig. 4) discloses the delay adjustment circuit according to claim 1, wherein the delay adjustment circuit further comprises: 
a storage circuit (114) connected to the calculation circuit (115) and configured to store the time
information (Para. 0086, 0094, shift register stores the delay time). 
The above rejection also stands for the corresponding method of claim 14. 

As to claim 7, Hirata (Fig. 5) discloses the delay adjustment circuit according to claim 1, wherein the first data signal edge and the second data signal edge are edges of two adjacent data signals in a
data transmission process (DATA-SK, the edge of the first data and the edge of the second data in the serial data). 

 	As to claim 8, Hirata (Fig. 5) the delay adjustment circuit according to claim 1, wherein the clock signal edge is a signal edge between the first data signal edge and the second data signal edge in a clock signal transmission process (CLK, a clock signal edge is between the first data edge and the second data edge). 
 
As to claim 9, Hirata (Fig. 5) discloses the delay adjustment circuit according to claim 1, wherein the row data signal is a set of all data signals transmitted in a preset time (Para. 0094, the time period 
 
As to claim 10, Hirata (Fig. 5) discloses the delay adjustment circuit according to claim 1, wherein the preset relative delay time comprises a preset set-up time and a preset holding time (tdcons is interpreted to read on the limitation “the preset relative time comprises a preset set-up time and a preset holding time” as the claim does not further define the terms “a preset set-up time” and “a preset holding time”). 

As to claim 13, Hirata (Fig. 4) discloses the delay adjustment method according to claim 12, wherein the step of outputting a first control signal when a first data signal edge is detected, outputting a second control signal when a clock signal edge is detected, outputting a third control signal when a signal edge of a second data signal is detected, and executing the step repeatedly specifically comprises: 
outputting the first control signal (EDS) when the first data signal edge is detected (DATA-SK), outputting the second control signal (CLK) when the clock signal edge is detected (Para. 0092, rising edge of CLK), and outputting the third control signal when the signal edge of the second data signal is detected (Fig. 5 element EDS for the second data);  and 
executing the step repeatedly at a period of the detection of the first data signal edge, the clock
signal edge and the second data signal edge (Fig. 5; Para. 0094, the process is periodic). 





Claims 3-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata and Lin as applied to claims 1 and 12 above, and further in view of Sato et al. (US 2019/0297372 A1, hereinafter “Sato”).

As to claim 3, Hirata does not explicitly disclose the delay adjustment circuit according to claim 1, wherein the delay adjustment circuit further comprises: 
a communication circuit connected between the calculation circuit and the adjustment circuit
and configured to establish a communication connection between the calculation circuit and the
adjustment circuit and transmit the time information. 
However, Sato (Fig. 3) teaches a communication circuit (13) connected between the calculation circuit and the adjustment circuit and configured to establish a communication connection between the calculation circuit and the adjustment circuit and transmit the time information (Para. 0048). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Sato to include a communication circuit in the device disclosed by Hirata/Lin. The combination would have merely yielded predictable results of providing communication between two units (Sato; Para. 0051). 
The above rejection also stands for the corresponding method of claim 15. 

As to claim 4, Sato teaches the delay adjustment circuit according to claim 3, wherein the communication circuit comprises a bidirectional communication protocol (Fig. 3 element 13, it is bidirectional). 
 
As to claim 5, Hirata does not disclose the delay adjustment circuit according to claim 3, wherein the communication circuit comprises an inter-integrated circuit (I2C) protocol. 
2C) protocol (Para. 0048). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Sato to connect the different circuits through I2C protocol in the device disclosed by Hirata/Lin. The combination would have merely yielded predictable results of connecting the different circuits together. 

As to claim 16, Hirata discloses the delay adjustment method according to claim 15, wherein the
step of establishing a communication connection, and transmitting the time information specifically comprises: establishing a communication connection, and transmitting the time information in real time (Para. 0086, the time information must be transmitted in real time); or establishing a communication connection, and transmitting the time information when the data signal transmission is stopped. 

 
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata and Lin as applied to claim 1 above, and further in view of Fu et al. (US 2019/0258287 A1, hereinafter “Fu”).

As to claim 6, Hirata does not disclose the delay adjustment circuit according to claim 1, wherein the timing circuit comprises a counter. 
However, Fu teaches wherein the timing circuit comprises a counter (Fig. 4B element S440; Para. 0038). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fu to include a counter in the device disclosed by Hirata/Lin. The motivation would have been to count the total number of sampling data (Fu; Para. 0038). 

As to claim 11, Hirata does not disclose a display device, comprising a display panel and the delay adjustment circuit according to claim 1. 
	However, Fu teaches a display device (Para. 0039), comprising a display panel and the delay adjustment circuit according to claim 1 (Fig. 4A).
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Fu and Hirata/Lin. Hirata discloses a delay adjustment circuit. And, Fu discloses a delay adjustment circuit in a display device. The combination would have merely yielded predictable results.  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata and Lin as applied to claim  12 above, and further in view of Hata (US 2015/0229314 A1, hereinafter “Hata”).

As to claim 17, Hirata does not disclose the delay adjustment method according to claim 12, wherein a calculation method comprises at least one of a mean value method and a weighting method.
However, Hata teaches wherein a calculation method comprises at least one of a mean value method and a weighting method (Fig. 1 element 20; Para. 0041, filtering is interpreted to read on “a weighting method”). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hata to include a filter in the device disclosed by Hirata/Lin. The motivation would have been to eliminate unwanted noise (Hata; Para. 0041). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Tanaka et al. (US Patent No. 5,867,541) also discloses a data edge detector (Fig. 1 element 135).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         

/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625